
	
		III
		110th CONGRESS
		1st Session
		S. RES. 288
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Sessions (for
			 himself, Mr. Schumer,
			 Mr. Inhofe, Ms.
			 Landrieu, Mr. Specter,
			 Mr. Menendez, Mr. Chambliss, Mrs.
			 Boxer, Mr. Crapo,
			 Mrs. Feinstein, Mrs. Dole, Ms.
			 Snowe, and Mr. Cochran)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 6, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			September 7, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating September 2007 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas countless families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 men in the United States will be diagnosed
			 with prostate cancer in his lifetime;
		Whereas over the past decade, prostate cancer has been the
			 most commonly diagnosed non-skin cancer and the second most common cause of
			 cancer-related deaths among men in the United States;
		Whereas, in 2007, according to estimates from the American
			 Cancer Society, over 218,890 men in the United States will be diagnosed with
			 prostate cancer and 27,050 men in the United States will die of prostate
			 cancer;
		Whereas 30 percent of new diagnoses of prostate cancer
			 occur in men under the age of 65;
		Whereas a man in the United States turns 50 years old
			 about every 14 seconds, increasing his odds of developing cancer, including
			 prostate cancer;
		Whereas African-American males suffer a prostate cancer
			 incidence rate up to 65 percent higher than White males and double the
			 mortality rates;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer and the probability that the disease will lead to
			 death;
		Whereas if a man in the United States has 1 family member
			 diagnosed with prostate cancer, he has double the risk of prostate cancer, if
			 he has 2 family members with such diagnoses, he has 5 times the risk, and if he
			 has 3 family members with such diagnoses, he then has a 97 percent risk of
			 prostate cancer;
		Whereas screening by both a digital rectal examination
			 (DRE) and a prostate specific antigen blood test (PSA) can diagnose the disease
			 in earlier and more treatable stages and reduce prostate cancer
			 mortality;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatments; and
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of men and preserving and protecting families: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2007 as National Prostate Cancer Awareness
			 Month;
			(2)declares that the
			 Federal Government has a responsibility—
				(A)to raise
			 awareness about the importance of screening methods for, and treatment of,
			 prostate cancer;
				(B)to increase
			 research funding that is commensurate with the burden of the disease so that
			 the screening and treatment of prostate cancer may be improved, and so that the
			 causes of, and a cure for, prostate cancer may be discovered; and
				(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)requests the
			 President to issue a proclamation calling on the people of the United States,
			 interested groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, their families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
